Citation Nr: 1032128	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
extremities.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for Lyme disease.

4.  Entitlement to service connection for congestive heart 
failure.

5.  Entitlement to service connection for a left eye disability.

6.  Entitlement to service connection for headaches, to include 
as secondary to a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had a period of initial active duty for training 
(IADT) from March 1983 to August 1982.  Subsequently, he served 
in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied service connection for the disabilities 
indicated above.  

In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues involving service connection for a left eye disability 
and headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, the Veteran requested withdrawal of the appeal on the 
issues of entitlement to service connection for nerve damage to 
the extremities, a dental condition, Lyme disease, and congestive 
heart failure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for nerve damage to the extremities have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for withdrawal of the appeal for service 
connection for a dental condition have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal for service 
connection for Lyme disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009). 

4.  The criteria for withdrawal of the appeal for service 
connection for congestive heart failure have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  At the July  
2010 hearing before the Board, the Veteran requested to withdraw 
the appeal for the issues of entitlement service connection for 
nerve damage to the extremities, a dental condition, Lyme 
disease, and congestive heart failure.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to these four issues.  Accordingly, the Board does 
not have jurisdiction to review the appeal with respect to these 
issues and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for nerve damage 
to the extremities is dismissed.

The appeal for entitlement to service connection for a dental 
condition is dismissed.

The appeal for entitlement to service connection for Lyme disease 
is dismissed.

The appeal for entitlement to service connection for congestive 
heart failure is dismissed.


REMAND

The Veteran claims entitlement to service connection for a left 
eye disability and headaches.  He asserts that he suffered a head 
injury which resulted in these disabilities during his period of 
ADT from March 1982 to August 1982.  He made these assertions in 
his July 2010 testimony before the undersigned Veterans Law 
Judge.  At that same hearing he also testified that he was 
currently receiving disability benefits from the Social Security 
Administration.  VA needs to obtain copies of these records.  VA 
must obtain Social Security Administration decisions and records 
which have bearing on the veteran's claim.  Waddell v. Brown, 5 
Vet. App. 454 (1993).  

No VA examination has been conducted which specifically addresses 
the Veteran's claimed disabilities.  He is competent to testify 
as to an injury during service.  Moreover, there is a 1982 
service treatment record which indicates some complaints of 
visual symptoms.  Therefore he should be accorded VA Compensation 
and Pension examinations.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  If possible, the Veteran's 
Compensation and Pension examination 
should be scheduled at the VA Outpatient 
Clinic in Chattanooga, Tennessee, if the 
appropriate medical specialties exist at 
that facility.

3.  Schedule the Veteran for a VA eye 
examination.  The report of examination 
should include a detailed account of all 
manifestations of left eye disorders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
to review the evidence of record with 
attention to the April 1982 service 
treatment records showing complaints of 
left eye symptoms during active service 
and indicate:

*	The diagnoses of any left eye disorder 
present.

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that any current left eye disorder is 
the result of an injury during active 
service in 1982.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

4.  Schedule the Veteran for a VA 
examination by an appropriate medical 
professional for headaches.  The report of 
examination should include a detailed 
account of all manifestations of headaches 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is to review the evidence of 
record and indicate:

*	The diagnoses of any current headache 
disorder present.

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that any current headache disorder is 
the result of a head injury during 
active service.  

*	Whether it is as least as likely as not 
that any current headache disorder is a 
manifestation of, or caused by the 
Veteran's left eye disorder.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

5.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical examination reports do not 
include adequate responses to the opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Following the above, readjudicate the 
Veteran's claims.  If either benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and her 
representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


